The Court

held that the statute of 1785 was not intended to repeal the provision in that of 1784. But to be within the purview of that provision, a bond must be in double the sum for which the debtor is imprisoned. In all other cases, it is subject to the chancery powers of the Court. In the exercise of those powers, it has been repeatedly holden that judgment shall be entered for the sum due on the execution. For that sum the debtor’s body was a pledge ; and the pledge having been withdrawn, the creditor is entitled to the same sum. (a)
* Judgment was entered for the debt and costs, and interest thereon from the time of the escape found, with the costs of this action.

 [Freeman vs. Davis & Al., 7 Mass. Rep. 200. — Burrows vs. Lowder, 8 Mass Rep. 373. — Call vs. Stagar, 8 Mass. Rep. 423. — Clap vs. Coffran, 7 Mass. Rep. 98. — Ed.]